Allen, J.
1. The plaintiff, by reason of the equitable assignment of the first mortgage to him, acquired a right which to some extent a court of law will recognize and protect; but such an equitable assignment will not entitle him to maintain an action at law in his own name for the conversion of the property, and the jury should have been so instructed, %in conformity to the defendant’s second request. Crain v. Paine, 4 Cush. 483. Norton v. Piscataqua Ins. Co. 111 Mass. 532. Rogers v. Union Stone Co. 134 Mass. 31. Moore v. Spiegel, 143 Mass. 413. Coulter v. Haynes, 146 Mass. 458. Such action can only be maintained in the name of the mortgagee.
2. The plaintiff in his capacity of second mortgagee cannot maintain an action for the conversion of the property, because he was not in actual possession, and as second mortgagee was not *526entitled to the immediate possession. Rugg v. Barnes, 2 Cush. 591. Ring v. Neale, 114 Mass. 111. Clapp v. Campbell, 124 Mass. 50. The defendant’s third and sixth requests presented the technical question as to the form of action which the plaintiff as second mortgagee could maintain. In substance these requested instructions were right, and a second mortgagee’s ground of action should be set forth in a different form. Forbes v. Parker, 16 Pick. 462.
3. The ninth request for instructions related to the question of estoppel, and this also should have been given. It is not denied that there was evidence tending to prove the facts assumed in the request. But the plaintiff contends, as a reason for avoiding the supposed estoppel, that the creditors of the Café Company did not acquire or contemplate acquiring any title or interest in the property in consequence of his supposed representations ; that they entered into no binding agreement by which they undertook to sell goods to that company on credit; and that if they should so sell goods on credit they would thereby acquire no title in the property of the company. In short, the plaintiff’s argument is that the connection between the supposed representations and the loss to the creditors is not close enough. In support of this view, he cites Bradley v. Fuller, 118 Mass. 239, which was an action to recover damages for misrepresentations by reason of which the plaintiff forbore to make an attachment of property; and in which it was held that the plaintiff lost nothing which he had, and that he had sustained no legal damage. Dudley v. Briggs, 141 Mass. 582, is similar in principle. But the rule as held in those cases is not applicable to the case at bar. Here, according to the assumptions in the request for instructions, the misrepresentations were made with intent to induce the creditors to part with their property, and the creditors relying thereon did in fact part with their property, by selling it to the Café Company on credit. Under such circumstances, the objection that the connection was not close enough between the misrepresentations and the loss of property would not avail, even in defence to an indictment for obtaining goods by false pretences. Commonwealth v. Davidson, 1 Cush. 33. 2 Bish. Crim. Law, (8th ed.) § 437. Whart. Crim. Law, § 1135. But we have not to determine whether an indictment, or even *527an action, would lie against tho plaintiff. The question before us is, whether, upon the assumed facts, the plaintiff is now estopped to set up his mortgages against the attaching creditors and the defendant, who as an officer acted for them in making the attachment. And we cannot doubt that he is. In Carr v. London & Northwestern Railway, L. R. 10 C. P. 307, 316, the rule as to estoppel arising from intentional acts or words is thus carefully expressed: u If a man by his words or conduct wilfully endeavors to cause another to believe in a certain state of things which the first knows to be false, and if the second believes in such state of things, and acts upon his belief, he who knowingly made the false statement is estopped from averring afterwards that such a state of things did not in fact exist.” This is in substance the rule which has often been recognized and acted on in this Commonwealth. Plumer v. Lord, 9 Allen, 455. Langdon v. Doud, 10 Allen, 433. Turner v. Coffin, 12 Allen, 401. Tobey v. Chipman, 13 Allen, 123. Fall River National Bank v. Buffinton, 97 Mass. 498. Hinchley v. Greany, 118 Mass. 595. Moore v. Spiegel, 143 Mass. 413. Short v. Currier, 150 Mass. 372. The assumed facts bring the present case within this rule, and the defendant was entitled to have the jury instructed in accordance with his ninth request.
4. The questions of evidence presented by the bill of exceptions, to a considerable extent, would not probably arise again in the same form. Without dealing with them in detail, it will probably be sufficient if we express our opinion upon a few general propositions involved therein.
The plaintiff must recover, if at all, upon the strength of his own title, and it was therefore competent for the defendant to introduce evidence to show that the plaintiff had no title to certain of the articles. Rogers v. Cromack, 123 Mass. 582. Roberts v. Wentworth, 5 Cush. 192. Johnson v. Neale, 6 Allen, 227. Stanley v. Neale, 98 Mass. 343.
The defendant might show that certain articles claimed by the plaintiff were not attached. His return contained no enumeration of the articles attached; but even if it had done so, it would not be conclusive against the defendant in an action brought by the present plaintiff to recover damages for the alleged taking. Taylor, Ev. § 854. Stimson v. Farnham, L. R. 7 Q. B. 175. *528Baker v. M'Duffie, 23 Wend. 289. Brown v. Davis, 9 N. H. 76, 82. Boynton v. Willard, 10 Pick. 166, 169, 170, dictum.
The price obtained at auction was competent evidence on the question of value. Kent v. Whitney, 9 Allen, 62. Brigham v. Evans, 113 Mass. 538. Croak v. Owens, 121 Mass. 28. Clement v. British American Assurance Co. 141 Mass. 298, 301.
Exceptions sustained.